Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-25 have been submitted for examination 
Claims 1-4, 7-25 have been rejected.
Claims 5,6 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-25 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Diggs United States Patent 8,078,918 hereinafter D.
In regard to claims 1, 17, 21
 D discloses a method, comprising: 
A method, comprising: 

In regard to claim 2
 D discloses the method of claim 1, wherein the array of memory cells is an array of volatile memory cells and the storage element is a non-volatile storage element. (Figure 4; Items 112)
In regard to claims 3,18, 22
D discloses the method of claim 2, wherein storing the indication in the non volatile storage element comprises: 
selecting, based at least in part on the threshold, the non-volatile storage element from a set of non-volatile storage elements, wherein each non-volatile storage element of the set of non-volatile storage elements is associated with a respective threshold. (Column 4; Lines 43-50)
In regard to claims 4, 19, 23
D discloses the method of claim 2, wherein storing the indication in the non-volatile storage element comprises programming a one time programmable storage element. (Column 2; Lines 30-35)
In regard to claim 7

In regard to claims 8, 20, 24 
D discloses the method of claim 2, wherein the array of volatile memory cells resides on a memory device, further comprising: 3 determining that the non-volatile storage element is associated with an alert; and transmitting the alert to an external device based at least in part on the determination that the non-volatile storage element is associated with the alert. (Column 10; Lines 1-6)
In regard to claim 9
 D discloses the method of claim 2, further comprising: determining that a second operating condition associated with the array of volatile memory cells is outside of a second range; and determining the threshold based at least in part on the determination that the operating condition is outside of the range and the determination that the second operating condition is outside of the second range. (Figure 2)
In regard to claim 10
D discloses the method of claim 2, further comprising: determining an amount by which the operating condition is outside of the range; and determining the threshold based at least in part on the amount by which the operating condition is outside of the range. (Column 8; Lines 10-22) 
In regard to claim 11
D discloses the method of claim 2, wherein monitoring the duration comprises:

In regard to claim 12
D discloses the method of claim 11, further comprising: restarting the timer when the duration satisfies the threshold; and storing, based at least in part on a determination that an elapsed time after restarting the timer satisfies the threshold, a second indication in a second non-volatile storage element. (Column 5; Lines 42-52)
In regard to claim 13
D discloses the method of claim 12, wherein storing the indication in the non-volatile storage element comprises programming a first one-time programmable storage element and storing the second indication in the second non-volatile storage element  comprises programming a second one-time programmable storage element. (End of Column 2; Star of Column 3)
In regard to claim 14
D discloses the method of claim 13, wherein the first one-time programmable storage element and the second one-time programmable storage element are consecutive one time programmable storage elements within an array of one-time programmable storage elements. (Column 2; Lines 51-59) & (112a 112b 112n)
In regard to claim 15
D discloses the method of claim 1, wherein the operating condition comprises one or more of a temperature, a power, a voltage, a current, or a health status determined 
In regard to claim 16
D discloses the method of claim 1, further comprising receiving, from the external device, a request for the indication, and transferring the indication from the storage element to the external device based at least in part on the request. (Column 2; Lines 24-30)
In regard to claim 25
D discloses the device of claim 21, further comprising: 2 a counter coupled with the timer and configured to: 3 store a value associated with a quantity of occurrences of the third 4 signal; and 5 send an indication of the quantity of occurrences of the third signal to 6 the logic circuitry. (Column 4; Lines 3-13)
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner